DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 August 2022 has been entered. Claims 1-5, 7-27, 30 and 31 remain pending.
 
Claim Rejections – 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 27, 30 and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 27 recites a method comprising: providing a lesson to a student, assessing performance, and using biometric data indicative of disinterest or boredom to interrupt the lesson to give the student a break, or increase or reduce the difficulty of the lesson.
The limitations of providing a lesson, assessing performance, and using biometric data indicative of disinterest or boredom to interrupt the lesson and give a student a break or increase or reduce the difficulty of the lesson, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the steps are performed by a “computer system”, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “computer system” language, “providing”, in the context of this claim encompasses a user manually providing a lesson to a student, and “assess[ing]” in the context of this claim encompasses a user manually assessing the student, such as using a pen and paper. Furthermore, using biometric data indicative of disinterest or boredom to interrupt and alter a lesson could be performed entirely in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The claim is also directed to an abstract idea, as it is directed to a method of teaching, which falls under the “Certain Methods of Organizing Human Activity” grouping of Abstract Ideas according to the 2019 PEG. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites a generic training station to interact with the student and a generic computer system for performing the assessment. The computer system in both steps is recited at a high-level of generality (i.e., as a generic computer performing generic computer functions of receiving and assessing data to make a determination) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also recites a biometric sensor to provide the biometric data. This sensor is recited at a high level of generality and constitutes no more than an addition of insignificant extra-solution activity to the judicial exception in the form of pre-solution data gathering. See MPEP 2106.05(g). The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the assessing amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the use of a generic biometric sensor to provide biometric data result in adding insignificant extra-solution activity to the judicial exception. The claim is not patent eligible.
Dependent claims 30 and 31 recite the same abstract idea as in claim 27, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. The claims recite the biometric sensor is an eye tracker, and the data is indicative of eye blinking. The use of this particular type of tracker to obtain eye blinking data constitutes no more than an addition of insignificant extra-solution activity to the judicial exception in the form of pre-solution data gathering. See MPEP 2106.05(g).The use of an eye tracker to obtain eye blinking data also constitutes well-understood, routine and conventional activity, as shown by Geshwind, Par. 120. 



Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

5.	Claims 27, 30 and 31 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Geshwind (US 2002/0052860 A1). 
Regarding claims 27, 30 and 31, Geshwind discloses a system for training a student, said system comprising:
a training station configured to interact with the student, said training station displaying output to the student via at least one output device and receiving input via at least one input device, wherein the training station providing a lesson to train the student (see e.g. Par’s 40-42);
a computer system in data communication with the training station, and comprising an assessment module for assessing performance of the student (e.g. Par. 125); and
a biometric sensor configured to monitor the student and to provide biometric data about the student that is indicative of disinterest or boredom of the student during the lesson (voice responses (e.g. stress) and biometric of facial expressions - Par. 128);
wherein the computer system is configured to use the biometric data from the biometric sensor to interrupt the lesson to give the student a break, or increase or reduce the difficulty of the lesson (e.g. down-shift or up-shift – Par. 128) (as per claim 27),
the biometric sensor is an eye tracker (Par. 120) (as per claim 30), and
the biometric data obtained by the biometric sensor is indicative of eye blinking (Par. 120) (as per claim 31).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1, 5, 14, 15, and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dargue et al. (US 2010/0100520 A1) in view of Geshwind (US 2002/0052860 A1) and Hersh (US 2007/0254270 A1).
Regarding claims 1 and 14, Dargue discloses a system for training a student, said system comprising: 
a computer system (see Fig’s. 1 and 3) in data communication with a training station (110 – Par’s. 61-62) that is configured to interact with the student, the computer system having a rules engine (340) operative thereon and computer accessible data storage operatively associated therewith and storing electronically accessible data that comprises: 
learning object data comprising a plurality of learning objects each configured to provide interaction with the student at the training station (e.g. assessment modules – Par. 92, as well as reactions to the student in response to student inputs, such as cues, messages, etc. – see Par’s. 89, 105), 
rule data defining a plurality of rules accessed by the rules engine, said rule data including, for each rule, respective if-portion data defining a condition of data and then-portion data defining an action (e.g. event) to be performed at the training station (Par. 54, Fig. 8), wherein:
for at least some of said rules, the respective action comprising output of a respective one of the learning objects so as to interact with the student; and said rules engine causing the computer system to perform the action when the condition of data is present in the data in the data storage (e.g. change parameter in simulation in response to received training data or event, the parameter including for example providing a reaction in the form or cues 718 or instructions 720 – Par’s. 76, 102, 105, 113-115) (as per claim 1), and
a method for providing computerized training to a student, said method comprising: 
providing a computer system (see Fig’s. 1 and 3) with computer-accessible data storage supporting a rules engine (340) thereon, the computer system being in data communication with a training station configured to interact with the student; 
providing lesson data (assessment modules) to the rules engine, said lesson data comprising: 
learning object data defining a number of learning objects that each, when activated by the rules engine, cause the training station to output visual imagery, audio or other output (Par. 61), and 
rule data defining a plurality of rules on which the rules engine operates so as to administer the computerized training, said rules each having a data condition part and an action part, the data condition part defining a state of data in the data storage that, when present, causes the rules engine to direct the computerized system to take a predetermined action, at least some of said actions comprising activating at least some of the learning objects to interact with the student at the training station (Par. 54); 
causing the computerized training to be administered to the student at the training station with the rules engine administering the training according to the rules stored in the data storage (see Par. 72 – assessment module uses rule data to create generate events); and
determining repeatedly or continually an assessment measure for the student based on input received from the student at the training station (Par. 113); 
wherein the rule data defines at least one rule that initiates the action when the assessment measure is below a predetermined value, the action including initiating operation on the training station of one of the stored learning objects (see Par’s. 76, 102, 113-115) (as per claim 14).
Dargue does not explicitly disclose the computer system further comprises an assessment module for assessing knowledge, skill and ability (KSA) of the student; and 
wherein biometric data is received from a biometric sensor configured to monitor the student and generate biometric data and wherein the rules include one or more rules that initiate actions responsive to a data condition wherein the biometric data indicates circumstances for a break, circumstances indicating that the student is not being presented with adequately difficult objectives, or circumstances that the student is being presented with objectives that are too difficult, and said actions include starting a learning object offering the student a break, or starting learning objects that increase or reduce the difficulty of the training (as per claims 1 and 14). 
However, Geshwind (at Par. 128) and Hersh (see e.g. Par’s. 92, 99, 102) disclose using biometric sensors to monitor and generate biometric data during an assessment. Geshwind further disclose using the biometric data to indicate circumstances indicating the student is not being presented with adequately difficult objectives, and starting learning objects that increase or reduce the difficulty of the training in response (Par. 128). Hersh further discloses using the biometric data to assess the KSA of the student (see Par’s. 93, 102). Accordingly, it would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Dargue by generating biometric data during an assessment, and using the data to alter difficulty of the training as taught by Geshwind and assess the KSA of the student as taught by Hersh. Such a modification would involve combining prior art elements (Dargue’s rule-based assessments with biometric-based difficulty adjustments and KSA assessments) according to known methods to yield predictable results. 

Regarding claims 5, 15 and 17-19, Dargue further discloses the training station simulates a vehicle to provide a simulated vehicle with which the student may interact, and the rules initiate an action of one of the learning objects that output virtual data that is displayed on a screen in the training station so that the screen displays virtual controls of the simulated vehicle, and input can be entered by the student by touching the screen and interacting with the virtual controls; and wherein the rules also initiate an action of another learning object that causes the training station to display to the student an out-the-window view rendered in real time on a display screen of the training station corresponding to a simulated view from a calculated virtual location of the simulated vehicle in a virtual environment identified by the learning object data simulation initiated responsive to an action initiating the learning object (see Par. 62) (as per claim 5), 
the student state data includes data identifying any of the learning objects that the student has completed (e.g. Fig. 3, step 312 – exercise over?) (as per claim 15),
at least some of the learning objects include data defining video or audio media to be output to the student via the training station, or data defining virtual controls configured to be output on one or more interactive devices in the training station so that the training station may be employed to emulate different vehicles for different lessons (Par’s. 130-132; 61-62) (as per claim 17),
at least one of the learning objects when initiated causes the training station to display imagery generated in real-time by an image generator of the computer system using a virtual environment identified by the learning object and showing a view thereof from a position of the student (Par. 61) (as per claim 18), and
the computer system is connected via the network to a learning management computer system storing data corresponding to a plurality of lessons that includes a first lesson and a second lesson (assessment modules), and said method further comprises: downloading the second lesson from the learning management computer system over the network responsive to interactive communication between the training station and the learning management system over the network, after completion of the first lesson; said second lesson comprising data defining a plurality of learning objects comprising media to be output to the training station, objective data defining responsive input to be received at the training station responsive to said media output; and rule data associated with said learning objects configured so as to present the learning objects, including rules causing the computer system of the training station to repeatedly assess effectiveness of training of the student in said second lesson and to store data indicative of the assessment in the student state data, and to take different actions in regard to presenting the learning objects to the student based on different data conditions of the adjusted assessment data; whereby the second lesson presents a different course of training from that of the first lesson (Par’s. 40, 123-124 – assessing and generating reactions to student actions, and tailoring subsequent lessons or classes to a user) (as per claim 19).

Regarding claim 20, Dargue does not explicitly disclose receiving over the network at the learning management computer system data indicative of a new student at the training station; and transmitting second student data to the simulation station so as to be stored in the data storage so that the second student can be trained at the training station. However, OFFICIAL NOTICE was taken in the previous Office Action dated 13 August 2021 that both the concepts and advantages of using a simulation station to train more than one student, and storing data relating to each student at the station were old and well known and expected in the art at the time the invention was made. Since the Applicant did not traverse the officially noticed facts by specifically pointing out supposed errors, the officially noticed facts taken in the rejection dated 13 August 2021 are now considered admitted prior art. See MPEP § 2144.03. Therefore, it would have been obvious to one skilled in the art at the time of the invention to modify Dargue's simulators by ensuring they are configurable for use with multiple students as claimed, in order to make the simulators available to multiple students at different times.

9.	Claims 2, 3, 7 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dargue et al. (US 2010/0100520 A1) in view of Geshwind (US 2002/0052860 A1) and Hersh (US 2007/0254270 A1), and further in view of Beitel et al. (US 2007/0122778 A1).
Regarding claims 2, 3, 7 and 16, Dargue further discloses some of the learning objects each comprise respective training output data configured so as to provide a respective training output video displayed to the student at the training station on a display device or training output audio played to the student at the simulation station by a sound output device (Par. 61) (as per claim 2), 
the data storage also stores objective data defining respective acceptable inputs that are to be made by the student at the training station during training; wherein the training data includes performance data of the student; and wherein the computer system has an assessment module that makes a determination of a training level of the student based on the objective data and actual inputs of the student at the training station, and updates performance data of the student stored in the data storage based on said determination; wherein the assessment module comprises a set of assessment rules that are part of the rule data, said assessment rules having if-portions defining data conditions including data regarding presentation of learning objects that contain a test question or operational scenario the reaction to which is indicative of the training level of the student, and wherein the rule data includes a rule that has an if-portion with a data condition that the performance data of the student is below a predetermined acceptable threshold, and a then-portion with an action that includes outputting one of the learning objects to the student at the training station, where said learning object includes remedial training output relating to the performance data (Par’s. 76, 79, 102, 113-115) (as per claim 3), and 
the computer system includes a computer connected with the input and output devices of the training station, said computer supporting the rules engine, said rules engine being configured to access data defining rules, the data storage including a data storage device storing the learning object data, the rules data, the objective data, the student state data, and platform state data defining status of the operation of the simulation station for a lesson being given thereon (Fig’s. 2, 3); and 
a computerized learning management system (e.g. server 104) communicating over a network with the computer, said learning management system having data storage storing lesson data, the lesson data including learning object data, objective data, and rule data for a plurality of lessons (Par. 27); and
 a plurality of other computer systems (clients 112, 114) each connected with the learning management system via the network and functioning as part of a respective training station having input and output devices for training a respective student; said learning management system transmitting copies of lesson data for a selected lesson to each of the training stations (Par. 27) (as per claim 7).
The combination of Dargue and Cornellier does not explicitly disclose the data storage stores student state data including data indicative of learning objects that have been output to the student, said data being updated on completion of output of the respective learning object; and wherein the rule data defines at least one of said rules with a data condition that the data indicates that the training output data of a first prerequisite of said learning objects has been output to the student, and an action that causes the training station to provide the training output data of a second advanced learning object to the student; and wherein the data condition of the predetermined level is a data flag value that is set to one of two values before output and another of the two values after output is completed (as per claim 2), the performance data is a KSA assessment and the remedial training learning object is selected from a plurality of remedial training learning objects based on a KSA gap indicated by the performance data, said remedial training learning objects each configured to remediate a gap in, respectively, knowledge, skill and ability (as per claim 3), and said determining the assessment measure comprises: determining a KSA gap between a determined knowledge, skill and ability of the student and a level of knowledge, skill and ability defined by the objective data, and storing data indicative of said KSA gap in the student state data; wherein determining the KSA gap includes providing computerized output of a learning object to the student and processing a reaction input or absence of reaction input from the student, said output comprising media presenting a test question output to the student, and the reaction input comprising an answering input, or the output comprising a presentation of a simulated condition of a simulated vehicle requiring the student to react by providing control input, the control input comprising an input in a simulated vehicle control panel or cockpit; wherein the rules engine has one or more rules that, responsive to a condition of the data indicative of said KSA gap, initiates remedial action comprising initiating one of the learning objects so as to output media content stored in the learning object to the student, the rule data including a plurality of rules each having a respective remedial action and a respective if-portion initiating the associated remedial action based on a different assessment of the KSA gap for the student; wherein one of said plurality of rules, when the KSA gap data shows a gap in knowledge, activates a knowledge-directed remedial learning object, another of said rules, when the KSA gap data shows a gap in skill, activates a skill-directed remedial learning object, and a third of said rules, when the KSA gap data shows a gap in ability activates an ability-directed remedial learning object, in sequential priority (as per claim 16).
However, Beitel discloses a similar simulation system that analyzes performance results for a scenario to create a gap analysis for knowledge, skills and ability (knowledge, demonstration, and practice - see Par. 102), and prescribing a remedial learning object composed of a sequentially prioritized collection of tracks designed to address all of the performance gaps of the student (Par. 107), and further discloses prerequisite and advanced learning objects to a student (Par. 67), as well as media comprising presenting a test question output to the student (Par. 49). It would have been obvious to one skilled in the art at the time of the invention to modify the combination of Dargue and Cornellier by including a learning object that addresses gaps in knowledge, skill and ability in sequential priority, in order to isolate and more quickly address the student's particular sources of error, and including the prerequisite modules and question and answer media, in order to provide a more comprehensive assessment of the student’s skills and abilities with respect to the system being simulated.

10.	Claims 12 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dargue et al. (US 2010/0100520 A1) in view of Geshwind (US 2002/0052860 A1) and Hersh (US 2007/0254270 A1), and further in view of Luca (US 2014/0188574 A1).
Regarding claims 12 and 25, the combination of Dargue, Geshwind and Hersh does not explicitly disclose a computer with computer accessible data storage supporting a graph database is connected with the network, said graph database storing data according to a data model wherein the graph database has nodes and relationships that are created from predetermined template structures that constrain the relationships or properties that can be given to nodes being created or modified by a user using a computerized graph database editor system. However, Luca discloses the use of a graph database (such as a NoSQL database – Par’s. 88, 99) in an educational management system, the database storing data according to a data model with nodes and relationships created from predetermined templates (Par’s. 93, 94). It would have been obvious to one skilled in the art at the time of the invention to modify the combination of Dargue, Geshwind and Hersh by including the graph database of Luca, to obtain predictable results of simplifying the task of adding new information and data to the system.

Allowable Subject Matter
11.	Claims 4, 8-11, 13, 21-24 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
12.	 Applicant’s arguments with respect to the section 102 rejection of claim 27 and 103 rejection of claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to the section 101 rejection of claim 27 have been fully considered but they are not persuasive. Applicant argues first that the claim is drawn to a system, not to a method or a mental process. However, it has been held, for example in Versata Dev. Group v. SAP Am, Inc., that a product claim may recite a mental process. See MPEP 2106.04(a)(2) III. 
Applicant further argues that any claimed abstract idea is integrated into a practical application, since the claim is drawn to a training station for training a student. While such a station, such as a flight simulation system, may create a practical integration of the abstract idea if recited in sufficient detail, it is noted that in the broadest reasonable interpretation of the claim, the “training station” is directed to no more than a general purpose computer with a generic display and generic input device. This is not sufficient to integrate the abstract idea into a practical application or direct the claimed abstract idea to significantly more. See MPEP 2106.05(f). 
	Applicant argues further that the recited biometric sensor is not drawn to post-solution activity. It is noted, first, that the rejection identifies the biometric sensor as being used in pre-solution activity. Furthermore, according to MPEP 2106.05(g), obtaining such data constitutes mere data gathering in support of this abstract idea, and is not sufficient to integrate the abstract idea. See example vi.: PerkinElmer, Inc. v. Interna Ltd., 496 Fed. App’x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012), which held that assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis, constitutes mere data gathering.  

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715